DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered, but they are not persuasive.
On pages 12-14, Applicant argues that,
“Eisner is directed to generating thumbnails (e.g., a thumbnail frame) and outputting the thumbnails in a video stream. Operationally, an output video stream and supplemental data are sent to a media server, the supplemental data includes a thumbnail and metadata associated with the thumbnail. At a high level, Eisner does not disclose (1) an adaptive bitrate playlist that includes both a set of video content variants and a set of thumbnail video content variants, and (2) a first tag and a second tag that are used to instruct a first video player to access the video content variants and a second video player to access a second video player.
The cited portions of the Eisner reference discuss only thumbnails, thumbnail playlists, and thumbnail information without disclosing a combined set of video content variants and thumbnail video content variants in a single playlist, and a tagging feature to restrict video players from accessing other types variants in the playlist.
ABR renditions are different from thumbnails, and the while the ABR renditions are video content, the thumbnails are primarily discussed as single video frames. The ABR renditions are thumbnail frames are not the same as video content variants and thumbnail video content variants that are managed together to avoid accessing the wrong video variant.
As such, the Eisner reference fails to teach or suggest “accessing a video player package, the video player package comprising an adaptive bitrate playlist of a variant service having a plurality of variants comprising both a set of video content variants and a set of thumbnail video variants, the adaptive bitrate playlist configured to support a combined set of video content variants and thumbnail video content variants, wherein the adaptive bitrate playlist operates with adaptive bitrate policy that instruct to automatically access one of the plurality of variants in the plurality of variants, wherein the thumbnail video variant is tagged for playback during video scrubbing operations, wherein a playlist tag indicates that a variant in the plurality of variants is a video content variant or a thumbnail video variant such that the set of video content variants are accessed by a first video player based on a first tag and the set of thumbnail video variants are accessed by a second video player based on a second tag to restrict automatic selection of the variant in the playlist, ” as recited in amended independent claim 1.”
In response, Examiner respectfully disagrees and submits that, at least in [0047], Elsner teaches a manifest, which corresponds to the recited playlist, include information describing each of the plurality of ABR renditions, and at least in [0051], include thumbnail information describing available thumbnails associated with the media stream. Thus, the manifest includes (1) a plurality of ABR renditions, each of which corresponds to the recited video content variant, and (2) at least a thumbnail stream. Therefore, the set of video content variants is the set of a plurality of ABR renditions in (1), and the set of thumbnail video variants includes at least a thumbnail stream as in (2) above.

As such, Applicant’s arguments with respect to claim 1 are not persuasive.
Applicant’s arguments with respect to other claims on pages 15-16 are moot in view of discussion of Elsner above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner (US 2016/0314819 A1 – hereinafter Elsner) and Chauvier et al. (US 2013/0071095 A1 – hereinafter Chauvier).
Regarding claim 1, Elsner discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, causes the one or more processors to perform a method for providing video scrubbing using thumbnail players, the method comprising: accessing a video player package, the video player package comprising a playlist of a variant service having variants comprising both a set of video content variants and a set of thumbnail video variants, the adaptive bitrate playlist configured to support both the set of video content variants and the set of thumbnail video variants ([0048] – generating a video player package comprising a manifest, which corresponds to the recited playlist, received from a server – the manifest having variants, e.g. a set of a plurality of video content variants for each of the plurality of ABR rendition(s) and a set of thumbnail video variants comprising at least a thumbnail video variant as further described in at least [0051]) for previewing uninterrupted video content ([0049] – switching between video contents seamlessly), wherein a playlist tag indicates that a variant in the plurality of variants is a video content variant ([0047] – the manifest include information describing each of the plurality of ABR renditions, each piece of such information corresponds to the recited tag) or a thumbnail video variant ([0051] – the manifest also includes thumbnail information describing available thumbnails associated with the media stream, thus corresponding to a tag indicates a variant is a thumbnail video variant) to restrict automatic selection of the variant in the playlist such that the set of video content variants are exclusively accessed by a first video player based on a first tag ([0047]-[0050] – based on information describing each of the plurality of ABR renditions, the video player automatically identifies and requests a corresponding video content variant for playback depending on buffering/processing capability and/or network conditions being experienced by the player device) and the set of thumbnail video variants are exclusively accessed by a thumbnail video player based on a second tag ([0051] – the thumbnail video variant is accessed for playback by a thumbnail video player during video scrubbing as further described in at least [0005] and [0031]); generating the first video player that is a video player for accessing video content associated with the set of video content variants ([0048]-[0050]; Fig. 3 – the video player is generated to, based on the manifest, access the video content variants for playback as shown in Fig. 3), wherein accessing the video content comprises by bypassing the set of thumbnail video variants based on the second tag ([0047]-[0050] – accessing the video content variants based on the information describing the corresponding ABR rendition, thus bypassing the thumbnail video variant, i.e. when the video player access a specific video content variant, it uses the information describing the ABR rendition for the variant to identify and request the variant for playback, not ending up with playing back the thumbnail variant); receiving an indication to review the video content as part of a video scrubbing operation, wherein the video scrubbing operation is facilitated using a thumbnail video player ([0005]; [0027]-[0032] – receiving a user's instruction to either fast-forward or rewind to take an overview of the moving image, the video scrubbing operation is facilitated using a thumbnail video player as shown in Fig. 3); upon receiving the indication to review the video content as part of the video scrubbing operation, generating a thumbnail video player, wherein the thumbnail video player is a video scrubbing video player for accessing thumbnail video associated with the set of thumbnail video variants, wherein accessing the thumbnail video comprises bypassing the set of video content variants based on the first tag ([0005]; [0027]-[0032] – a thumbnail video player is generated to display a thumbnail as shown in Fig. 3 as elements 304 and 306 as a scrubbing video player associated with the thumbnails and a thumbnail ABR policy as further described in at least [0027] bypassing other video content variants, i.e. when the video player access the thumbnail video variant, it uses the information describing the thumbnails in the manifest to identify and request the thumbnails for playback, not ending up with playing back the other video content variants); and causing playback of the thumbnail video in the thumbnail video player during the video scrubbing operation, the thumbnail video corresponding to a thumbnail video variant from the set of thumbnail video variants ([0005]; [0027]-[0032]; Fig. 3).
However, Elsner does not disclose the thumbnail video player is a second video player different from the first video player which plays the video content variant.
Chauvier discloses generating a second video player as a thumbnail video player, different from a first video player, for accessing thumbnail video using a thumbnail video variant ([0092]; [0094] – the second video player comprising at least the presentation engine 220 and the trick mode application).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chauvier into the method taught by Elsner to efficiently utilize at least the memory resource by generating a player for playing thumbnail data only when necessary.
Regarding claim 3, Elsner also discloses the video content variant is tagged with the first tag that designates the video content for playback on the video player ([0047] – information in the manifest that describes each of the plurality of ABR renditions as a first tag that indicates a variant as a video content variant) and the thumbnail video player is tagged with the second tag that designates the thumbnail video for playback on the thumbnail video player ([0051] – thumbnail information in the manifest that describes the thumbnails is a second tag).
Regarding claim 4, Elsner also discloses the adaptive bit rate playlist is associated with the thumbnail video variant adaptive bitrate policy instructs the ([0005]; [0021]-[0032]; [0051] – for thumbnail playback, e.g. during a scrubbing operation, the thumbnail video player is restricted to accessing only the thumbnails identified by the information describing the thumbnails). 
Regarding claim 5, Elsner also discloses the thumbnail video player generates the thumbnail video having a lower resolution and a smaller display area than the corresponding video content (Fig. 3; [0004] – the thumbnail is smaller in size and resolution). 
Regarding claim 6, Elsner also discloses the thumbnail video player generates the thumbnail video as video only ([0021]-[0032]; Fig. 3). 
Regarding claim 7, Elsner also discloses receiving a selection indication of a portion of the thumbnail video ([0064]-[0065]; Fig. 3); and navigating to a corresponding portion of the video content on the video player ([0064]-[0065]; Fig. 3 – corresponding to an instruction from the user selecting a thumbnail, the moving image is displayed at the point corresponding to the selected thumbnail). 
Regarding claim 8, Elsner discloses a computer-implemented method for providing video scrubbing using thumbnail video players, the method comprising:
accessing a video player instance for video content and thumbnail video, the video player instance comprising configuration instructions for video content and thumbnail video content ([0048]-[0052] – accessing a video player instance having instructions for playback of video content and thumbnails based on conditions, e.g. network conditions, buffer capability as described in at least [0048], and during scrubbing operations as further described in at least [0005] and [0027]-[0032]); and generating a video player package for the video content and the thumbnail video, the video player package comprising an adaptive bitrate playlist of a variant service having a plurality of variants comprising a set of the video content variants and a set of thumbnail video variants, the adaptive bitrate playlist configured to support both the set of video content variants and the set of thumbnail video variants ([0048] – generating a video player package comprising a manifest, which corresponds to the recited playlist, received from a server – the manifest having variants, e.g. a set of a plurality of video content variants for each of the plurality of ABR rendition(s) and a set of thumbnail video variants comprising at least a thumbnail video variant as further described in at least [0051]), wherein a playlist tag indicates that a variant in the plurality of variants is a video content variant ([0047] – the manifest include information describing each of the plurality of ABR renditions, each piece of such information corresponds to the recited tag) or a thumbnail video variant ([0051] – the manifest also includes thumbnail information describing available thumbnails associated with the media stream, thus corresponding to a tag indicates a variant is a thumbnail video variant) to restrict automatic selection of the variant in the playlist such that the set of video content variants are exclusively accessed by a first video player based on a first tag ([0047]-[0050] – based on information describing each of the plurality of ABR renditions, the video player automatically identifies and requests a corresponding video content variant for playback depending on buffering/processing capability and/or network conditions being experienced by the player device) and the set of thumbnail video variants are exclusively accessed by a thumbnail video player based on a second tag ([0051] – the thumbnail video variant is accessed for playback by a thumbnail video player during video scrubbing as further described in at least [0005] and [0031]).
Elsner does not disclose the thumbnail video player is a second video player different from the first video player which plays the video content variant.
Chauvier discloses generating a second video player as a thumbnail video player, different from a first video player, for accessing thumbnail video using a thumbnail video variant ([0092]; [0094] – the second video player comprising at least the presentation engine 220 and the trick mode application).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chauvier into the method taught by Elsner to efficiently utilize at least the memory resource by generating a player for playing thumbnail data only when necessary.
Regarding claim 9, Elsner also discloses generating the video player package further comprises downsizing a resolution of the video content, the resolution of the video content is downsized from a first resolution to a second resolution used as a resolution of the thumbnail video, the second resolution is lower than the first resolution ([0004]; [0046] – at least downsizing a resolution of the video content to a second lower resolution used as a resolution of the thumbnail video). 
([0021]-[0032]; Fig. 3). 
 Regarding claim 11, Elsner also discloses generating the video player package further comprises tagging the video content with the first tag ([0047]-[0050] – a first tag is information describing an ABR rendition) and tagging the thumbnail video with the second tag ([0005]; [0027]-[0032]; [0051] – a second tag is thumbnail information identifying the thumbnails), the first tag and the second tag designate corresponding variants for the video player and the thumbnail video player respectively ([0047]-[0051]). 
Regarding claim 12, Elsner also discloses the second tag excludes the thumbnail video from playback using the video player, the thumbnail video is constructively a variant of the video content in the playlist ([0005]; [0027]-[0032]; [0051] – a second tag is thumbnail information identifying the thumbnails so that they are only accessed during scrubbing operations and not for normal video playback which accesses various ABR renditions of the video stream). 
Regarding claim 13, Elsner also discloses the thumbnail video corresponds to the thumbnail video player, the thumbnail video player is associated with a thumbnail adaptive bit rate (ABR) policy that instructs the thumbnail video player to exclusively access thumbnail video variants ([0005]; [0027]-[0032]; [0051] – using the thumbnail information so that the thumbnails are only accessed during scrubbing operations by the thumbnail video player as shown in Fig. 3 and not for normal video playback which accesses various ABR renditions of the video stream). 

Chauvier also discloses a video player instance is generated based on accessing an integrated development environment providing a software development kit for the video player instance, the integrated development environment comprises application programming interfaces for generating the video player instance ([0092]; [0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the further teachings of Chauvier above into the method proposed in claim 8 above to take advantages of using existing application development tools.
Regarding claim 16, Elsner also discloses communicating the video player package such that the thumbnail video is played back at a media device using the thumbnail video player when video scrubbing the video content ([0005]; [0027]-[0032]; [0051]). 
Claim 17 is rejected for the same reason as discussed in claim 1 above in view of Elsner also disclosing a system for providing video scrubbing using thumbnail video players ([0067] – a computer system, e.g. a laptop computer, a desktop computer, a mobile phone, a tablet computer, a set-top box, a media player, one or more other computing devices), the system comprising: a processor ([0069] – a processor executing instructions) and a memory configured for providing computer program instructions to the processor ([0069] – a memory, random access memory (RAM), flash memory, read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), registers, a hard disk, a removable disk, a disc-based memory (e.g., compact disc read-only memory (CD-ROM)), a solid-state memory, or any other form of storage device, storing instructions to be executed by the processor); a video player component configured for performing the recited steps ([0069]-[0073] – a video player configured to perform the recited steps for accessing the variants for playback as described in claim 8 above).
Regarding claim 18, Elsner also discloses a video player development component configured for: accessing the video player instance for the video content and the thumbnail video (Fig. 3; [0028]-[0029] – accessing the video player to play back a video stream and thumbnails); generating the video player package for the video content and the thumbnail video, the video player package comprises the playlist having the video content variant and the thumbnail video variant ([0005]; [0047] – generating the video player package comprising a manifest, which is the recited playlist having video content variant and a thumbnail video variant as further described in at least [0048] and [0051]); and communicating the video player package such that the thumbnail video is played back using the thumbnail video player when video scrubbing the video content ([0005]; [0027]-[0032]; [0048]-[0050]; Fig. 3– communicating manifest such that the video content and thumbnail video for display as shown in Fig. 3). 
Regarding claim 19, Elsner also discloses a video player instance component configured for: generating a video player instance having configuration instructions for video content and thumbnail video, wherein the video player instance is generated using a software development kit that supports thumbnail video profiles used to playback thumbnail videos in a thumbnail video player ([0005]; [0047]); and communicating the video player instance ([0005]; [0027]-[0032]; [0048]-[0050]; Fig. 3– communicating manifest such that the video content and thumbnail video for display as shown in Fig. 3). 
Regarding claim 20, Elsner also discloses generating the video player instance further comprises selecting at least one video content profile ([0048]-[0050]) and at least one thumbnail video profile ([0005]; [0027]-[0032]). 
Regarding claim 21, Elsner also discloses a video content profile is associated with the first tag ([0048]-[0050] – a first tag is information describing an ABR rendition) and a thumbnail video profile is associated with the second tag ([0005]; [0027]-[0032]; [0051] – a second tag is thumbnail information identifying the thumbnails), wherein the first tag and the second tag designate corresponding profiles for the video player and the thumbnail video player respectively ([0048]-[0051]).
Regarding claim 22, Elsner also discloses the video content profile or the thumbnail video profile is a record of attributes and metadata of the corresponding video ([0004]-[0005]; [0023]; [0026]; [0040]; [0043]; [0046]).
([0025]; [0042]).
Claim 25 is rejected for the same reason as discussed in claim 15 above.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Elsner and Chauvier as applied to claims 1, 3-13, 15-22, and 24-25 above, and further in view of Yun et al. (US 2007/0189717 A1 – hereinafter Yun).
Regarding claim 23, see the teachings of Elsner and Chauvier as discussed in claim 21 above. However, Elsner and Chauvier do not disclose the video content profile or the thumbnail video profile comprises one of: a live thumbnail video profile or a video on demand (VOD) thumbnail video profile.
Yun discloses a video profile comprises one of: a live video profile or a video on demand (VOD) video profile ([0040]-[0041] – receiving, from broadcasters, reproduction control information which is interpreted as a profile to generate a layout for displaying video content streams).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Yun into the method taught by Y Elsner and Chauvier to have at least a live thumbnail video profile to reproduce the video content and the thumbnail video variants from broadcasters and facilitate controlling the presentation of the variants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484